DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7-9, 12, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima in WO2019188319 (wherein US20210017448 is cited herein as an English language equivalent) in view of Hintzen in US20060033081, as evidenced by Hoerder in their publication “SrLi2Al2O2N2:Eu2+---A high performance red phosphor to brighten the future”.


Regarding Claim 1:  Toyoshima teaches a phosphor material characterized by the composition Ma(L,A)bXy, wherein M is an alkaline earth metal, L is selected from a group including Li, A is selected from a group including both Al, and Si, and X is selected from a group including O and N.  The material may be doped with element R, which is selected from a group including Eu and Ce, and the dopant element substitutes on the alkaline earth site (See Paragraph 91).  The value of A is between 0 and 1.3, B is between 3.7 and 4.3, Y is between 3.70 and 4.30 and the dopant amount is greater than 0 to 1.3 moles (See Paragraph 15).  The material may be a composition according to the formula SrLi3-p(Al,Si)1+pO4-2pN2p (See Paragraph 73), wherein p is a value from 0 to 2.  Representing the Al and Si content as (Al,Si) teaches that the two elements may be replaced with one another in any amount.  As Toyoshima teaches Eu is a dopant which may substitute on the Sr site (See Paragraph 91), this formula may be represented as Sr1-xLi3-2pAl1+2p-ySiyO4-4pN4p:Eux, wherein x ranges from 0-1 (examples show a doping amount of 0.01), y ranges from 0 to 1, and p ranges from 0 to 1.   It would have been obvious to dope the material with 0.01 moles of Eu and replace Al with Si in any amount.  As this is the case the ratio of Si/Eu may range from 0 to 100 based on the range taught by Toyoshima, which overlaps the claimed range.  No evidence has been set forth in terms of critical or unexpected results within the claimed range.  

Toyoshima teaches a composition similar to that which is claimed, wherein Si may be substituted for Al in a SrLi2Al2O2N2:Eu material.  Toyoshima is silent regarding the effects of Si substitution on valency.

However, Hintzen also teaches oxynitride phosphors, wherein the aluminum cation in the phosphor matrix may be replaced by silicon.  Hintzen shows that the replacement of Al with Si requires an adjustment in the amounts of oxygen and nitrogen in order to maintain charge balance.  Hintzen teaches that both (SiN)+ and (AlO)+ have the same charge.  As this is the case, where Al is replaced for Si in equimolar amounts, the anions must also be adjusted to compensate for the change in charge from a trivalent to tetravalent ion.  This charge compensation is accomplished by replaced equimolar amounts of Oxygen for Nitrogen to maintain charge balance (See Paragraph 6).  Those of ordinary skill in the art would have found it obvious to balance the charge in Toyoshima’s phosphor in the same manner, by adjusting the amounts of oxygen and nitrogen based on the replacement of Al with Si.  The adjustment of Oxygen for nitrogen would be in the same molar amounts as the replacement of aluminum for silicon.  As this is the case, the phosphor according to Toyoshima in view of Hintzen would be represented as Sr1-xLi3-2pAl1+2p-ySiyO4-4p-yN4p+y:Eux, wherein x ranges from 0-1, where the examples show a doping amount set at 0.01, y ranges from 0 to 1, and p ranges from 0 to 1.  Those of ordinary skill in the art would have found it obvious to create a phosphor having a balanced charge as the replacement of Al for Si without further adjustment produces a material having a positive charge and is not neutral in character.  Those of ordinary skill in the art would realize such a deficiency and would be motivated to produce a stable material having a neutral charge and increased stability by adjusting the amount of anions relative to silicon doping.  Toyoshima explicitly notes that the total amount of positive charge in the phosphor should be made equal to the negative charge such that charge neutrality is maintained, which renders the teachings of Hintzen as obvious in order to maintain such neutrality (See Paragraph 68)
The phosphor of Toyoshima in view of Hintzen represents an overlapping range of compositions with the claimed subject matter.  Overlapping ranges have been held to establish a prima facie case of obviousness over the prior art.  Toyoshima teaches an overlapping range of composition that is made in a manner similar to that which is claimed.  In the disclosed method, applicant shows the material created by mixing the precursor materials and firing the material at a temperature of 730C.  Toyoshima teaches that the precursors are mixed and fired in a range from 600-1500C (See Page 7).  Toyoshima shows in his examples that firing may occur at 800C, which is similar to applicant’s examples.  The same materials made in the same way must necessarily have the same structure.  The structure of a ceramic material stems directly from its composition and processing route.  Where the composition and processing route are the same, the material must have the same structure. Thus the material of Toyoshima would necessarily be of the tetragonal space group.  The evidentiary document to Hoerder clearly sets forth that materials according to the composition of Toyoshima, SrLi2Al2O2N2 are tetragonal in the space group P42/m and are of the UCR4C4 structure (See Results: Crystal Structure).

Regarding Claim 2:  Toyoshima teaches that the value of y may be from 0 to 1 as it is currently claimed.  In the formula of Toyoshima in view of Hintzen, when p is chosen to be 1 (equal to 0.5 in the claimed formula), the formula may be represented as Sr1-xLi2Al2-ySiyN2+yO2+y:Eux  (See Paragraph 6).  Thus Toyoshima teaches an overlapping range of values for y.

Regarding Claim 4 and 8:  Toyoshima teaches an overlapping range of composition that is made in a manner similar to that which is claimed.  In the disclosed method, applicant shows the material created by mixing the precursor materials and firing the material at a temperature of 730C.  Toyoshima teaches that the precursors are mixed and fired in a range from 600-1500C (See Page 7).  Toyoshima shows in his examples that firing may occur at 800C, which is similar to applicant’s examples.  The same materials made in the same way must necessarily have the same structure.  The structure of a ceramic material stems directly from its composition and processing route.  Where the composition and processing route are the same, the material must have the same structure. Thus the material of Toyoshima would necessarily be of the UCr4C4 structure.  The evidentiary document to Hoerder clearly sets forth that materials according to the composition of Toyoshima, SrLi2Al2O2N2 are tetragonal in the space group P42/m and are of the UCR4C4 structure (See Results: Crystal Structure).
Regarding Claim 5 and 9:  Toyoshima teaches that the composition has an emission peak wavelength from 550-630 nm (See Paragraph 95).  Figure 4 shows an exemplary emission spectra of the material and has a FWHM of approximately 46 nm.  It would be expected that materials having the range of emission peak wavelengths of Toyoshima would have similar fwhm as they are made in the same manner.  
Regarding Claims 7:  It would have been obvious to dope the material with 0.01 moles of Eu, as is shown in the examples, and replace Al with Si in any amount.  As this is the case the ratio of Si/Eu may range from 0 to 100 based on the range taught by Toyoshima, which overlaps the claimed range.  No evidence has been set forth in terms of critical or unexpected results within the claimed range.  
Regarding Claim 12:  Toyoshima teaches a light emitting device comprising the phosphor discussed in claim 1 dispersed through a resin.  The phosphor is disposed on the surface of a semiconductor light emitting device (LED) (See Paragraph 152-153 and Figure 5). It would have been obvious to dope the material with 0.01 moles of Eu, as is shown in the examples, and replace Al with Si in any amount.  As this is the case the ratio of Si/Eu may range from 0 to 100 based on the range taught by Toyoshima, which overlaps the claimed range.  No evidence has been set forth in terms of critical or unexpected results within the claimed range.  The phosphor mixture is positioned such that light from the diode is incident on the phosphor, absorbing said excitation light and re-emitting light of a longer wavelength in response to said excitation.   As can be seen in the figure, the phosphor material is positioned on or adjacent to the semiconductor light emitting device.  
Toyoshima teaches that the light emission of the material is optimized based upon the valence of Eu in the material.  Toyoshima teaches that this is accomplished by providing a reducing atmosphere in the calcination step.  As Toyoshima teaches that Eu should be provided in a +2 state, Toyoshima seeks to establish the same advantages as those claimed and would be capable of providing the same improved emission characteristics concerning the material’s emission before and after the claimed heating step.  Thus the material of Toyoshima in view of Hintzen  would necessarily have a ratio of divalent to trivalent Eu such that the emission before said heating is greater than 95% relative to the emission after said heating (See Paragraph 123).  

Regarding Claim 15-16:  Toyoshima teaches that the LED created may be a white light emitting diode.  The color of a white light emitting diode would be perceived as ‘white’ by those with normal color vision.  Toyoshima is silent regarding the CRI of the device; however, the light from the device of Toyoshima is created by combining light of an overlapping range of compositions and a diode.  The diodes taught by Toyoshima have an emission wavelength from 250-500 nm (See Paragraph 88).   Toyoshima teaches that the phosphor composition has an emission peak wavelength from 550-630 nm (See Paragraph 95).  Figure 4 shows an exemplary emission spectra of the material and has a FWHM of approximately 46 nm.  It would be expected that materials having the range of emission peak wavelengths of Toyoshima would have similar fwhm as they are made in the same manner.   The disclosed diodes have an emission of 440 nm, falling within the range of diodes taught by Toyoshima.  As this is the case, Toyoshima teaches an overlapping range of phosphor compositions having an overlapping emission wavelength and a diode also having an overlapping range of emission.  As CRI is based on the spectral characteristics of the diode, those characteristics at least overlap those that are instantly claimed and would necessarily have an overlapping range of CRI over 90 as claimed.  

Claim 11, 17-19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima in view of Hintzen (as evidenced by Hoerder) as applied to claim 1 above, and further in view of Schmidt in US20170345975.

Toyoshima in view of Hintzen teach a method of creating phosphors according to claim 1 by a method of providing a mixture of raw materials of the desired formula, which necessarily includes compounds comprising at least compounds of lithium, aluminum, strontium, oxygen, europium, and nitrogen (See Paragraph 104).  Toyoshima teaches that the lithium and aluminium may be provided as a composite material that may be present in the form of a nitride or oxynitride.  Preparing such a material necessarily requires a reaction between the constituent nitrides, lithium nitride and aluminum nitride, whether this preparation is performed by the practitioner or by their reagent supplier.  If this were not necessarily the case, it would have been an obvious means for creating a compound nitride.  As this is the case, the preparation and use of nitrides containing both lithium and aluminum as a Li, Al and N precursor is obvious over Toyoshima.  The raw materials are reacted (fired) at a temperature between 600C and 1500C to create the phosphor material.  Toyoshima teaches that the raw material containing Europium may be an oxide or nitride of the material, such as europium oxide.

Toyoshima is silent concerning the use of Eu2Si5N8 as a Europium source.

However, Schmidt teaches that a europium silicon nitride material, Eu2Si5N8, may be provided as a europium source material (See Paragraph 24).  Schmidt teaches that this material may be used as a europium source in place of europium nitrides and silicon nitrides.  Therefore those of ordinary skill in the art would have found it obvious to use Eu2Si5N8 -as a precursor material in the creation of the phosphors of Toyoshima as Schmidt establishes it as a material that is suitable for the same purpose as a europium oxide precursor.  Those of ordinary skill in the art would have been motivated to replace the europium oxide of Schmidt with Eu2SI5N8 on the basis that Schmidt teaches that its use can produce desirable optical properties in terms of the efficiency of the phosphor (See Paragraph 24).  
Regarding Claim 17:  Toyoshima teaches that the firing occurs in a temperature range from 600C and 1500C (See Paragraph 121).  Toyoshima thus teaches an overlapping range of firing temperatures.  Overlapping ranges have been held to establish a prima facie case of obviousness over the prior art.  Those of ordinary skill would have found it obvious to select from the range taught by Toyoshima, including the temperature instantly claimed.  

Regarding Claim 18:  Toyoshima teaches that the substance containing Al may be provided in terms of oxides, nitrides, oxynitrides or combinations thereof (See Paragraph 108).
Regarding Claim 19:  Toyoshima teaches that the lithium may be provided in terms of a fluoride or a nitride, amongst other options  (See Paragraph 107).  The use of one or more sources of Lithium selected from the range taught by the prior art would have been obvious to those of ordinary skill in the art as they are taught as being suitable for the same purpose.

Regarding Claim 21:  Toyoshima teaches that Strontium may be included and may be introduced in the form of a hydride (See Paragraph 106).

Regarding Claim 22:  Schmidt teaches that the use of Eu2Si5N8 is a suitable reagent for doping phosphorescent materials leading to higher efficiency.  Those of ordinary skill in the art would have found it obvious to use this reagent alone or in combination with other Eu sources taught by Toyoshima, such as oxides, nitrides, fluorides or chlorides, in order to provide a material of the desired composition.  It is noted that the material of Schmidt includes Eu in combination with other elements as they are shown to be useful for the same purpose of doping phosphorescent materials.  Those of ordinary skill in the art might find it necessary to provide alternative Eu sources, where certain stoichiometric proportions of Eu were to be maintained without further adding Si and N. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoshima in view of Hintzen (as evidenced by Hoerder) and Schmidt as applied to claim 11 above, and further in view of Li in their publication “Structure and luminescence properties of novel rare-earth doped silicon nitride based materials”.
Toyoshima in view of Schmidt obviate the use of Eu2Si5N8 as a doping material capable of providing Eu in the claimed phosphor composition.  Schmidt teaches that this compound is created by providing graphite powder (carbon), europium oxide and silicon nitride in the form of a mixture and firing the composition at a temperature of 1450C under nitrogen.  The graphite powder provides for a carbothermic reduction environment wherein oxides are reduced to carbon monoxide and dioxide.

Schmidt is silent concerning the use of a hydrogen-nitrogen atmosphere in the firing of Eu2Si5N8.
However,  Li also teaches the creation of EU2SI5N8, wherein the environment for reduction is provided by flowing 90%N-10%H (forming) gas during the reaction process (See Section 11.2.1).  The use of hydrogen gas in the firing atmosphere also provides for an environment in which oxidation of the material is inhibited and reduction of the valence in Eu occurs.    Those of ordinary skill in the art would recognize that the carbothermic reduction environment of Schmidt and forming gas (H2/N2) of Li are provided for the same purpose of producing a reducing atmosphere.  Those of ordinary skill in the art would have found it obvious to produce the material of Schmidt using both carbon powder and forming gas to provide for the same reducing environment.  Both providing carbon powder and firing under forming gas are known in the art to provide a reducing atmosphere.  As both processes are known for the same purpose, it would have been obvious to those of ordinary skill to use either process, or combine the processes such that forming gas is used with carbon powders.  Those of ordinary skill in the art would expect the processes to have the same effect.  
 
Response to Arguments
Applicant's arguments filed 3/11/22 have been fully considered but they are not persuasive. Applicant’s amendments and arguments pertaining to the rejections over USC 112 are noted.  As the claims have been amended to conform with USC 112 or cancelled, the rejections over USC 112 have been withdrawn.  Applicant goes on to set forth arguments against the primary reference, Toyoshima.  Applicant argues that Toyoshima teaches that the phosphor has a triclinic crystal structure, as opposed to the claimed trigonal structure; however, Toyoshima teaches that phosphors according to the formula SrLi3AlO4 have a triclinic structure and is silent in terms of the structure of other embodiments including SrLi3-p(Al,Si)1+pO4-2pN2p, which is an embodiment of their teachings.  Evidentiary document to Hoerder is noted, showing that compositions of this system crystalize in the trigonal system and have the claimed space group and structure.  No evidence was found showing that the Strontium lithium aluminum oxynitride system crystallizes in the triclinic system.  While applicant notes that in one embodiment of the teachings Toyoshima teaches the maintenance of a crystal structure and site coordination, the prior art teaches that materials are determined to be of the same structure based on identifying the peak of the as-created crystal and comparing the peak to Figure 2 of the patent.  Toyoshima teaches that if the material’s main peak coincides with the main peak of Figure 2, the crystals are considered to be of the same structure.  It is noted that Hoerder shows an XRD spectra of SrLi2Al2O2N2, wherein the main peak is ~38o, which is the same main peak as that which is disclosed.  The second peak, third peak and several other peaks are also the same (XRD of Hoerder appended below and compared to Figure 3 of the prior art, which is a material determined to be of the same structure as SrLi3AlO4)

    PNG
    media_image1.png
    654
    618
    media_image1.png
    Greyscale


Thus, in terms of the teachings of the prior art SrLi3-p(Al,Si)1+pO4-2pN2p would be considered as having the ‘same structure’ as the main embodiment of the prior art; however, although the XRD peaks of the material are similar the material actually crystallizes in the trigonal phase.  The claimed compositions are clearly taught by the prior art.  The determination of the proper crystal structure of the prior art composition does not render the claimed subject matter novel.  Hoerder sets forth that prior to his publication, the crystal structure of this material was still undetermined (See Crystal Structure).  Thus the prior art clearly teaches an overlapping range of compositions, which would necessarily have the same crystal structure as claimed and evidenced. 

Applicant goes on to specifically discuss claim 12 in terms of the ratio of Eu valence states.  The prior art clearly teaches that the valence state of the material should be optimized such that the ratio of the divalent state is increased in order to provide for increased light emission intensity.  The prior art teaches that the divalent state can be produced and optimized through the use of a reducing atmosphere during calcination.  Such an optimization in the prior art would result in the same effect as that which is claimed.  Although the prior art does not teach the claimed testing procedure for such a result, the prior art teaches the same manipulation (providing increased divalent Eu) that gives rise to the claimed result.  Such a property would be present in the prior art as the same effects are optimized and the ratio of divalent Eu is increased. 

In sum, the rejections of the claims over USC 112 have been withdrawn with this communication.  The rejection of the claims under USC 103 has maintained and the evidentiary document to Hoerder is cited, which shows the proper crystal structure of the compositions within the scope of the prior art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew E. Hoban/Primary Examiner, Art Unit 1734